Exhibit 10.6.11

LIVE OAK BANCSHARES, INC.

2015 OMNIBUS STOCK INCENTIVE PLAN

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT is made and entered into
effective as of February 11, 2019 (the “Date of Grant”), by and between LIVE OAK
BANCSHARES, INC., a North Carolina corporation (the “Company”), and M. Huntley
Garriott (the “Grantee”).  This Agreement sets forth the terms and conditions
associated with the Company’s award to Grantee of restricted stock units payable
as described below in shares of Common Stock pursuant to the Company’s 2015
Omnibus Stock Incentive Plan (as amended from time to time, the
“Plan”).  Capitalized terms not explicitly defined in this Agreement but defined
in the Plan will have the meanings ascribed to them under the Plan.

NOW, THEREFORE, in consideration of the foregoing and Grantee’s continued
provision of valuable services as an employee of the Company, the parties
hereto, intending to be legally bound, agree as follows:

1.Grant of Units.  Effective as of the Date of Grant, the Company grants the
Grantee 500,000 Restricted Stock Units (the “Units”) subject to the provisions
of this Agreement and the Plan.  Each Unit is subject to settlement into one
share of Common Stock (a “Share”) that will be delivered to Grantee pursuant to
this Agreement when and if such Unit becomes vested in accordance with this
Agreement.

2.Vesting.  The Units are unvested when granted and will vest as described on
Exhibit A, the terms of which are incorporated herein by reference.  

3.Effect of Termination of Continuous Service.  In the event of the termination
of Grantee’s Continuous Service, all Units that are not vested will be
immediately and automatically forfeited except as expressly provided on Exhibit
A.  

4.Delivery of Shares to Settle Units.  When Units become vested as provided in
Section 2, the vested Units will be settled by delivering to Grantee the number
of Shares equal to the number of vested Units, subject to the following
provisions.

(a)Delivery of the Shares will be made as soon as practicable after the date on
which the Units vest, provided that the Company may provide for a reasonable
delay in the delivery of the Shares to address tax and other administrative
matters, and provided further that delivery of the Shares will occur no later
than two and one-half months following the conclusion of the year in which the
vesting occurs.

(b)Subject to the conditions described herein, as soon as practicable after the
date on which the Units vest, the Company will, at its election, either: (i)
issue a certificate representing the Shares deliverable pursuant to this
Agreement; or (ii) not issue any certificate representing the Shares deliverable
pursuant to this Agreement and instead document the Grantee’s interest in the
Shares by registering such Shares with the Company’s transfer agent (or another
custodian selected by the Company) in book­entry form in the Grantee’s name.  

 

--------------------------------------------------------------------------------

 

(c)No Shares will be issued pursuant to this Agreement unless and until all
then-applicable requirements imposed by U.S., foreign, and state securities and
other laws, rules and regulations and by any regulatory agencies having
jurisdiction, and by any exchanges upon which the Shares may be listed, have
been fully met, and the Company may condition the issuance of Shares pursuant to
this Agreement on the Grantee’s taking any reasonable action to meet those
requirements.  The Company may impose such conditions on any Shares issuable
pursuant to this Agreement as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any exchange upon which shares of the same class are then
listed, and under any blue sky or other securities laws applicable to those
shares.

5.Rights as a Shareholder.  The Units represent a right to payment from the
Company if the conditions of the Agreement are met and do not give the Grantee
ownership of any Common Stock prior to delivery as provided in Section
4.  Grantee will not have any rights and/or privileges of a stockholder of the
Company with respect to the Units prior to such delivery, but Grantee will have
all rights associated with the ownership of the Shares upon such delivery.

6.Non-Transferability of the Units.  The Units and the right to payment under
this Agreement are not transferable, and may not be sold, exchanged,
transferred, pledged, hypothecated, encumbered or otherwise disposed of except
by the laws of descent or distribution, or as otherwise provided by the
Plan.  Any purported transfer of the Units or the right to payment under this
Agreement not in compliance with the preceding sentence is null and void and
will not be given effect.  

7.Tax Consequences.  Grantee acknowledges that Grantee understands the federal,
state, local, and foreign tax consequences of the award of the Units and the
provisions of this Agreement.  Grantee is relying solely on the advice of
Grantee’s own tax advisors and not on any statements or representations of the
Company or any of its agents in connection with such tax consequences.  Grantee
understands that Grantee (and not the Company nor any Related Entity) will be
responsible for Grantee’s own tax liability that may arise as a result of the
granting, vesting, and/or settlement of the Units (or otherwise in connection
with this Agreement).

8.Withholding Obligations.  As a condition to delivery of the Shares, the
Grantee hereby authorizes the Company to withhold from the Shares deliverable
under this Agreement a number of Shares with a Fair Market Value (measured as of
the date tax withholding obligations are to be determined) equal to the federal,
state, local and foreign tax withholding obligations of the Company or a Related
Entity, if any, provided, however, that the number of such Shares so withheld
will not exceed the amount necessary to satisfy the Company’s (or a Related
Entity’s) required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, that are applicable to supplemental taxable income.  In the event
that the Administrator determines in its discretion that such withholding of
Shares is not permitted pursuant to the Applicable Laws, the rules and
regulations of any regulatory agencies having jurisdiction over the Company, or
the rules of any exchanges upon which the Shares may be listed, then the
Administrator may, in its discretion, make alternative arrangements for
satisfying the Company’s (or a Related Entity’s) withholding obligations,
utilizing any method permitted by the Plan, including but not limited to
requiring Grantee to tender a cash payment or withholding from salary or other
compensation payable to



--------------------------------------------------------------------------------

 

Grantee.

9.Application of Section 409A of the Code.  The parties intend that the delivery
of Shares in respect of the Units provided under this Agreement satisfies, to
the greatest extent possible, the exemption from the application of Section 409A
of the Code and the regulations and other guidance thereunder and any state law
of similar effect (collectively, “Section 409A”) provided under Treasury
Regulations Section 1.409A-1(b)(4) (or any other applicable exemption), and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions.  To the extent not so exempt, the delivery of Shares in
respect of the Units provided under this Agreement will be conducted, and this
Agreement will be construed, in a manner that complies with Section 409A and is
consistent with the requirements for avoiding taxes or penalties under Section
409A.  The parties further intend that each installment of any payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  To the extent that (a) one or more of the
payments received or to be received by Grantee pursuant to this Agreement would
constitute deferred compensation subject to the requirements of Section 409A,
and (b) Grantee is a “specified employee” within the meaning of Section 409A,
then solely to the extent necessary to avoid the imposition of any additional
taxes or penalties under Section 409A, the commencement of any payments under
this Agreement will be deferred until the date that is six months following the
Grantee’s termination of Continuous Service (or, if earlier, the date of death
of the Grantee) and will instead be paid on the date that immediately follows
the end of such six-month period (or death) or as soon as administratively
practicable within thirty (30) days thereafter.  The Company makes no
representations to Grantee regarding the compliance of this Agreement or the
Units with Section 409A, and Grantee is solely responsible for the payment of
any taxes or penalties arising under Section 409A(a)(1), or any state law of
similar effect, with respect to the grant or vesting of the Units or the
delivery of the Shares hereunder.

10.Clawback.  Grantee acknowledges and agrees all compensation payable pursuant
to this Agreement will be subject to forfeiture and repayment pursuant to
(i) the Company’s compensation recovery, “clawback” or similar policy, if any,
as may be in effect from time to time, or (ii) any compensation recovery,
“clawback” or similar policy made applicable by law, including the provisions of
Section 945 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
the rules, regulations and requirements adopted thereunder by the Securities and
Exchange Commission and/or any national securities exchange on which the
Company’s equity securities may be listed, as may be in effect from time to time
(the policies described in clauses (i) and (ii) collectively, the “Policy”).  In
the event that Grantee receives compensation hereunder that is subject to
forfeiture or repayment under such Policy, then Grantee will, upon the written
request of the Administrator and in the Administrator’s sole discretion, forfeit
and repay to the Company all amounts subject to repayment under the Policy.  In
addition, Grantee agrees to reimburse the Company with respect to the Units to
the extent required under Section 304 of the Sarbanes-Oxley Act of 2002 or as
otherwise required by law.

11.Adjustments.  All references to the number of Units will be appropriately
adjusted to reflect any stock split, stock dividend, or other change in
capitalization that may be made by the Company after the date of this Agreement,
as provided in Section 13 of the Plan.

12.Electronic Delivery.  Grantee hereby consents to receive documents related to
the



--------------------------------------------------------------------------------

 

Units and any other Awards granted under the Plan by electronic delivery and
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, and such consent shall remain in effect throughout until withdrawn
in writing by Grantee.

13.Data Privacy.  Grantee acknowledges that the Company holds certain personal
information about him/her, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, details of the Units and any other
entitlement to Shares awarded, cancelled, exercised, vested or
unvested.  Grantee consents to the collection, use and transfer (including but
not limited to transfers to parties assisting in the implementation,
administration and management of the Plan), in electronic or other form, of such
personal data for the purpose of implementing, administering, and managing
Grantee’s participation in the Plan.

14.No Right to Continued Service.  Neither this Agreement nor the award of the
Units will confer upon the Grantee any right to continued employment or other
service with the Company or a Related Entity, nor interfere in any way with the
right of the Company or any Related Entity to terminate the Continuous Service
of Grantee.

15.Binding Effect.  This Agreement is binding upon and inures to the benefit of
Grantee and Grantee’s heirs, executors, and personal representatives, and the
Company and its successors and assigns.  

16.Multiple Originals.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same agreement.  Facsimile or PDF reproductions of
original signatures will be deemed binding for the purpose of the execution of
this Agreement.

17.Notices.  Any notice, demand or request required or permitted to be given
pursuant to the terms of this Agreement must be in writing and will be deemed
given when delivered personally, one day after deposit with a recognized
international delivery service (such as FedEx), or three days after deposit in
the U.S. mail, first class, certified or registered, return receipt requested,
with postage prepaid, in each case addressed to the parties at the addresses of
the parties set forth at the end of this Agreement or such other address as a
party may designate by notifying the other in writing.

18.Choice of Law; Venue.  This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of North Carolina, without
giving effect to the choice of law rules of any jurisdiction.  The parties agree
that any litigation arising out of or related to the Units or this Agreement
will be brought exclusively in any state or federal court in New Hanover County,
North Carolina.  Each party (i) consents to the personal jurisdiction of said
courts, (ii) waives any venue or inconvenient forum defense to any proceeding
maintained in such courts, and (iii) agrees not to bring any proceeding arising
out of or relating to this Agreement in any other court.  

19.Modification of Agreement; Waiver.  This Agreement may be modified, amended,
suspended, or terminated, and any terms, representations or conditions may be
waived, but only



--------------------------------------------------------------------------------

 

by a written instrument signed by each of the parties hereto, except as
otherwise provided in the Plan.  No waiver hereunder will constitute a waiver
with respect to any subsequent occurrence or other transaction hereunder or of
any other provision hereof.

20.Severability.  The provisions of this Agreement are severable, and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, then the remaining provisions will nevertheless be binding and
enforceable.

21.Entire Agreement.  This Agreement, along with the Plan, constitutes and
embodies the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and there are no other agreements or
understandings, written or oral, in effect between the parties hereto relating
to the matters addressed herein.

22.Grantee’s Acknowledgements.  Grantee hereby acknowledges receipt of a copy of
the Plan and the Company’s prospectus covering the Shares issued pursuant to the
Plan (the “Prospectus”).  Grantee has read and understands the terms of this
Agreement, the Plan, and the Prospectus.  The Units are subject to all the
provisions of the Plan, the provisions of which are hereby made a part of this
Agreement, and are further subject to all interpretations, amendments, rules and
regulations, which may from time to time be promulgated and adopted pursuant to
the Plan.  In the event of any conflict between the provisions of this Agreement
and those of the Plan, the provisions of the Plan shall control.

[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Grantee has hereunto set the Grantee’s hand and
seal, all as of the day and year first above written.

 

COMPANY:

 

Live Oak Bancshares, Inc.

 

 

 

By:__________________________________

 

Name: _______________________________

 

Title: ________________________________

 

Address: 1741 Tiburon Drive

               Wilmington, NC 28403

 

 

 

GRANTEE:

 

 

 

_______________________________(SEAL)

 

 

 

Print Name:___________________________

 

Address: _____________________________

 

_____________________________________

 



--------------------------------------------------------------------------------

 

Exhibit A

 

Grantee:

M. Huntley Garriott

Date of Grant:

February 11, 2019

Expiration Date:

February 11, 2029

Number of Units subject to Vesting Conditions:

500,000

 

Whether the Units vest will be determined by the Company’s Compensation
Committee (the “Committee”) in accordance with the Plan, the Agreement, and this
Exhibit A.

Vesting Condition: The Units will vest in accordance with the schedule set forth
below if and when the applicable target stock price as set forth in the table
immediately below is met prior to the Expiration Date specified above (each such
condition, a “Stock Price Condition”).

Target Stock Price

Portion of Units Vested

$35.00/share

20.0% of Units

$40.00/share

20.0% of Units

$45.00/share

20.0% of Units

$50.00/share

20.0% of Units

$55.00/share

20.0% of Units

 

Achievement of Stock Price Condition: In order for the corresponding portion of
the Units to vest, the Company’s Common Stock must attain a closing price equal
to or greater than the listed target stock price for at least twenty (20)
consecutive trading days at any time prior to the Expiration Date.

Certification of Achievement of Stock Price Condition: The Committee will,
promptly following the achievement of the applicable Stock Price Condition,
certify in writing that such Stock Price Condition has been satisfied prior to
any settlement of the Units.

Forfeiture: Any Units that do not vest in accordance with this Exhibit A at any
time before the Expiration Date will be forfeited as of the Expiration Date.    

Settlement: The Units will be vested as of the satisfaction of the applicable
Stock Price Condition and will thereafter be settled as described in Section 4
of the Agreement.  

 

Exhibit A to Performance Restricted Stock Unit Award Agreement